Chief Justice Campbell
delivered the opinion of the court:
By stipulation of counsel of respective parties, this cause was submitted for final decision upon copies of the briefs filed and used in the case of Hackett et al. v. Larimer and Weld Reservoir Company, 48 Colo. 178; 109 Pac. 965. It appears from this stipulation and from the record that the parties, and the questions involved in the two actions are, in principle, the same. The judgment of affirmance in that case requires like action in this. Upon the authority of that decision, therefore, the judgment in this case is affirmed.

Affirmed.

Mr. Justice White and Mr. Justice Bailey concur.